Simmons, Justice.
Andrews was convicted of assault with intent to murder. Before going into the trial, he moved the court to continue his case on account of the absence of a witness. If the witness had been present at the trial, and had testified to the facts which Andrews swore in his motion he would testify to, he was a very material witness, and we think the trial judge abused his discretion in refusing to continue the case. . A proper showing was made as to the witness having been subpoenaed, that he expected to have him present at the next term of the court, and that the motion was not made for delay only. Judgment reversed.